       Case 1:18-cv-05088-SCJ-JKL Document 9 Filed 12/19/18 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


DONDRA JENNINGS,

     Plaintiff,

v.                                                Case No: 1:18-cv-05088-SCJ-
                                                  JKL
LOANCARE, LLC, IMPAC
MORTGAGE CORP., THE REALTY
GROUP,

     Defendants.


                  LOANCARE AND IMC’S MOTION TO DISMISS

      COME NOW, LoanCare, LLC (“LoanCare”) and IMPAC Mortgage Corp.

(“IMC”), and respectfully move this Court for an order dismissing the Plaintiff’s

Complaint [Doc. 1] with prejudice, pursuant to Fed. R. Civ. P. 12(b)(6). In support

of this Motion, LoanCare and IMC are contemporaneously filing their

memorandum of law containing arguments and citation of authorities.

      WHEREFORE, LoanCare and IMC pray for the following relief:

      (a)    That this Court grant their Motion to Dismiss based on the Plaintiff’s

             failure to state a claim upon which relief can be granted; and

      (b)    For such other and further relief as this Court deems just and proper.

                                         1
Case 1:18-cv-05088-SCJ-JKL Document 9 Filed 12/19/18 Page 2 of 4




Respectfully submitted, this 19th day of December, 2018.

                               /s/ Bret J. Chaness
                               BRET J. CHANESS (GA Bar No. 720572)
                               RUBIN LUBLIN, LLC
                               3145 Avalon Ridge Place, Suite 100
                               Peachtree Corners, GA 30071
                               (678) 281-2730 (Telephone)
                               (404) 921-9016 (Facsimile)
                               bchaness@rubinlublin.com

                               Attorney for LoanCare, LLC and IMPAC
                               Mortgage Corp.




                                 2
      Case 1:18-cv-05088-SCJ-JKL Document 9 Filed 12/19/18 Page 3 of 4




                          FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      This 19th day of December, 2018.

                                    /s/ Bret J. Chaness
                                    BRET J. CHANESS (GA Bar No. 720572)




                                         3
      Case 1:18-cv-05088-SCJ-JKL Document 9 Filed 12/19/18 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 19th day of December, 2018, filed the within

and foregoing by CM/ECF, which will serve notice on all parties.

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                         4
